Name: Commission Regulation (EC) NoÃ 942/2006 of 26 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 27.6.2006 EN Official Journal of the European Union L 173/7 COMMISSION REGULATION (EC) No 942/2006 of 26 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 26 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 53,8 096 65,4 204 33,1 999 50,8 0707 00 05 052 129,4 096 30,2 999 79,8 0709 90 70 052 98,1 999 98,1 0805 50 10 388 54,1 528 56,8 999 55,5 0808 10 80 388 91,9 400 109,2 404 104,9 508 90,9 512 89,0 524 50,8 528 78,5 720 102,2 800 180,6 804 107,0 999 100,5 0809 10 00 052 219,8 624 217,3 999 218,6 0809 20 95 052 331,6 068 107,3 999 219,5 0809 40 05 624 193,2 999 193,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.